DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0257239 A1 to Robinson et al.
As to claim 1, Robinson discloses a display device, comprising:
a display panel (Fig. 1 and 2, paragraphs 0035-0036, where frame (113) is the display panel);
an optical sensor (Fig. 1 and 2, paragraphs 0035-0036, optical sensor (107)); and

the optical sensor is disposed behind the display panel and configured to provide first optically sensed data and second optically sensed data (Fig. 1 and 2, paragraphs 0035-0036 and 0042, where optical sensor (107) is behind frame (113) provides several types of sensed data); and
the control unit is electrically connected the optical sensor and the display panel and configured to determine service life of the display panel based on the first optically sensed data and the second optically sensed data and provide a compensation to the display panel (Fig. 1-3, 5 and 6, paragraphs 0049-0054 and 0071-0074, where the circuitry (109) is connected to optical sensor (107) via interface (124) and compensates for aging based on the brightness vs. aging curves shown in Fig. 6 stored in memory (122, 122a)).
As to claim 2, Robinson discloses the display device, wherein the control unit is configured to control the optical sensor to obtain the first optically sensed data and the second optically sensed data and record when the optical sensor obtains the data (Fig. 5 and 6, paragraphs 0072-0073, where memory (122a) stores optical sensor (107a) data).
As to claim 3, Robinson discloses the display device, wherein the compensation is an electrical current compensation or a voltage compensation (Fig. 1-4, paragraph 0038 and 0063, where circuitry (109) changes the driving voltages and/or driving currents).
claim 6, Robinson discloses the display device, wherein the control unit is configured to control the optical sensor to obtain third optically sensed data after the compensation and continue with the compensation if a difference between the third optically sensed data and the first optically sensed data is greater than 10% (Fig. 1, 2, 5 and 8 paragraphs 0060, 0070, and 0108-0113, where the circuitry (109, 109a) controls light emitting devices (103, 103a, 105, 105a) based on whether the difference between the sensed data is above a threshold difference).
As to claim 7, Robinson discloses the display device, wherein the first optically sensed data and the second optically sensed data comprise a light intensity or chromaticity of a monochromatic sub-pixel (Fig. 1 and 2, paragraph 0042, where optical sensor (107) detects intensity and color of light emitting devices (103, 105)).
As to claim 8, Robinson discloses the display device, wherein the first optically sensed data and the second optically sensed data comprise a light intensity or chromaticity of each of three monochromatic sub-pixels of different colors (Fig. 1 and 2, paragraphs 0041-0042, where optical sensor (107) detects intensity and color of light emitting devices (103, 105), which are red, blue and/or green).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the display panel comprises at least a monochromatic sub-pixel, and the control unit is configured to supply electrical power to the monochromatic sub-pixel of the display panel after multiplying an original electrical power supply value of the monochromatic sub-pixel by a compensation value”, in combination with the other limitations set forth in claim 4.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the display panel comprises three monochromatic sub-pixels of different colors, and the control unit is configured to supply electrical power to the three monochromatic sub-pixels of different colors of the display panel after multiplying an original electrical power supply matrix of the three monochromatic sub-pixel of different colors by a compensation matrix”, in combination with the other limitations set forth in claim 5.
Claims 9-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the display panel comprises three monochromatic sub-pixels of different colors, and the control unit is configured to supply electrical power to the three monochromatic sub-pixels of different colors of the display panel after multiplying an original electrical power supply matrix of the three monochromatic sub-pixels of different colors by a compensation matrix”, in combination with the other limitations set forth in claim 9.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “S4: multiplying the first electrical power value by a compensation value to obtain a second electrical power supply value, supplying the second electrical power supply value to the display panel, and detecting a light emitting condition to obtain third optically sensed data”, in combination with the other limitations set forth in claim 12.
Claims 10, 11 and 13-19 are dependent on claims 9 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627